DETAILED ACTION
This Office Action is in response to the Amendment filed on 06/15/2021. 
In the filed response, independent claims 1, 10, and 19 have been amended.
Accordingly, Claims 1-20 have been examined and are pending. This Action is made FINAL.

Terminal Disclaimer
1.	The terminal disclaimer filed on 06/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,735,770 B2 (Application No. 16/232,675) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
2.	Applicant's arguments filed 06/15/2021 have been fully considered but they are not persuasive. Please see Examiner’s responses below.
3.	With reference to para 0124 of Wang, Applicant argues “Wang describes a video parameter set (the alleged "second parameter set") that includes syntax elements that apply to zero or more entire coded video sequences, but does not describe that the video parameter set applies to all video sequences of a video stream as claimed.” Applicant further argues (pg. 9 of remarks) “a person of ordinary skill in the art understands that a video parameter set is a parameter set that ties together layers in a layered video bitstream, where each layer may be coded in a CVS and multiple VPS activations may occur within a bitstream. See, e.g., Specification as filed at [0079].”
“decoding and activating, by a decoder, a single second parameter set pertaining to all video sequences of the video stream before any coded picture of the at least two coded video sequences is decoded.” The Examiner notes however if the claims were to explicitly recite the second parameter set as being a DPS, this would help overcome Wang since Wang does not specifically teach a DPS. 
5.	Examiner acknowledges Applicant’s remarks/amendments with respect to the objections of Claims 1, 5, 10, 14, and 19. As such, the objections are withdrawn.
6.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 2, 10, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Amon (US 2010/0254458 A1), in view of Wang (US 2013/0294499 A1), hereinafter referred to as Amon and Wang, respectively.
Regarding claim 1,  Amon discloses “A method for decoding a video stream including at least two coded video sequences [See H.264 coded video sequences (CVS) V11 and V12 (Fig. 2). Note, Fig. 1 also refers to BS1 and BS2 which are H.263 coded bitstreams 1 and 2, respectively] that each use a respective first parameter set  [Fig. 2 and e.g., para 0058 describe signaling data for each CVS (S11 and S12) that includes for e.g., 1st sequence parameter sets SPS11 and SPS12 along with 1st picture parameter sets PSP11 and PSP12 such that both CVSs use a respective parameter set] that differs in at least one value from each other [Fig. 3A. Syntax ‘seq_parameter_set_id’ has different values of 1 and 2 for 1st parameter sets SPS11 and SPS12, respectively, corresponding to CVSs V11 and V12, respectively. 1st parameter sets can also refer to PPS11 and PPS12, given the BRI of 1st parameter set. Other different values include ‘num_ref_frames’ where SPS11 and SPS12 have values of 1 and 5, respectively (Fig. 3B)], and each of the at least two coded video sequences including at least two coded pictures [Both CVSs V11 and V12 contain at least two coded pictures (i.e., P, B, and IDR). See Fig. 5 (para 0090)] and the at least two coded video sequences have different presentation times [Fig. 5 (para 0090) shows the temporal duration of CVSs V11 and V12. Since POC values indicate output position/presentation time of pictures, having different POCs in the CVSs as shown (Fig. 5) can be construed as both CVSs having different presentation times in the output sequence, i.e., reproduction on a screen (para 0089)], 

Wang on the other hand from the same or similar field of endeavor discloses “the method comprising: decoding and activating, by a decoder, a single second parameter set pertaining to all video sequences of the video stream [A parameter set (e.g., a 2nd) is activated (see e.g., para 0022, 0171) which includes a VPS that applies to entire coded video sequences (e.g., para 0123-0124, 0129), i.e. more than one sequence. Also refer to Examiner’s response #4 for support] before any coded picture of the at least two coded video sequences is decoded.” [Designating/activating a parameter set (parameter set update) for video decoding implies activation precedes the picture decoding process] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing of coded video sequences (CVS) disclosed by Amon to add the teachings of Wang as above for providing indications to determine whether a parameter set update can occur (Fig. 6) in a CVS without having to perform a content comparison between parameter sets (e.g., para 0022); thus, the computational burden at the video decoder imposed by conventional techniques is removed (e.g., para 0091).
Regarding claim 2,  Amon and Wang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Amon further discloses “further comprising: decoding the at least two coded pictures of a coded video sequence of the at least two coded video sequences by using parameters of the respective first parameter set of the coded video sequence.”  [Per Fig. 2, Amon’s coded picture data B2 in combined output stream V2 can be decoded via signaling data S2 which includes SPS2 (e.g., para 0057-0059). This relates to 1st parameter sets SPS11 and SPS12 as indicated in claim 1. Note S2 may also include PPS2] 
Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the method of claim 1. 
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of claim 2. 
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of claim 1. It is evident that Amon’s methodology as presented in claim 1, requires computing power to implement the transformation of the at least two CVSs into a single CVS (Fig. 2). Also see claim 38 of Amon. Wang further describes the require hardware/software for implementing the functions described therein (see e.g., para 0012). 
Claims 3-5, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Amon, in view of Wang, and in further view of Wahadaniah et al. (US 2013/0070841 A1), hereinafter referred to as Wahadaniah.
Regarding claim 3,   Amon and Wang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Amon further discloses “further comprising: decoding at least one coded picture of the at least two coded video sequences according to a video codec technology or standard that uses a syntax structure including at least one from among a Picture Header and at least one Picture Parameter Set (PPS).  [With respect to for e.g. the H.263 and H.264 standards, Amon refers to syntax structures associated with a PPS (e.g., PPS11, PPS12, and PPS2) and a slice header in Fig. 2. Regarding a picture header, see Fig. 1 and para 0109]
[As to syntax structures for a video codec, see for e.g., elements 302B (PPS) and 331 (picture header) in coded bitstream 132C per Figs. 17A-B. Figs. 8A-B show similar support.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques for processing coded video disclosed by Amon and Wang to add the teachings of Wahadaniah as above for providing improved coding efficiency by employing an active buffer description at the start of coding which removes pictures not included in said description from the DPB; hence, improved robustness against transmission/delivery errors can be gained along with simplified handling of non-existent pictures (e.g., para 0065). 
Regarding claim 4, claim 4 is rejected under the same art and evidentiary limitations as determined for the method of claim 3. 
Regarding claim 5 Amon, Wang, and Wahadaniah teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim. Amon however does not further disclose “wherein the Picture Header and the at least one PPS are on a lower syntactical level than the second parameter set and the first parameter set.”   
Wang on the other hand from the same or similar field of endeavor discloses the foregoing elements. [Para 0122 discusses HEVC HM employing a hierarchical parameter set mechanism with syntax elements in a type of parameter set are included based on the frequency with which video coding properties are expected to change.  As such, it is known that a picture header and a PPS are lower than a SPS (i.e., 1st parameter set) or VPS (i.e., 2nd parameter set) in the parameter set hierarchy, with VPS being the highest]

Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of claim 3. 
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of claim 4. 
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of claim 5. 
Claims 7, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amon, in view of Wang, and in further view of Wu et al. (US 10,205,966 B2), hereinafter referred to as Wu.
Regarding claim 7 Amon and Wang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Amon and Wang however do not  further disclose “further comprising: decoding at least one coded picture of the at least two coded video sequences according to a video codec technology or standard that includes a syntax structure that does not include a Slice Header.” Wu on the other hand from the same or similar field of endeavor discloses the foregoing elements. [Wu via claim 1, shows the possibility for a slice segment header not being present in the elementary bitstream] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques for processing coded video disclosed by Amon and Wang to add the teachings of Wu as above that provides improvements in syntax structures that indicate the completion of coded regions which can help reduce overall latency by allowing a decoding process to start more quickly and to also reduce the complexity of the decoding process itself; by 
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of claim 7. 
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of claim 7. It is evident that Amon’s methodology as presented in claim 1, requires computing power to implement the transformation of the at least two CVSs into a single CVS (Fig. 2). Also see claim 38 of Amon. Wang further describes the require hardware/software for implementing the functions described therein (see e.g., para 0012). 
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Amon, in view of Wang, and in further view of Wang et al. (US 2017/0201752 A1) , hereinafter referred to as Wang752.
Regarding claim 8 Amon and Wang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Amon and Wang however do not include “further comprising: decoding at least one coded picture of the at least two coded video sequences according to a video codec technology or standard that uses a syntax structure including at least one Tile Header.”  Wang752 on the other hand from the same or similar field of endeavor discloses the foregoing elements. [See para 0004 regarding a tile data header and tile content data, where said header stores a tile data size (TDS) value that makes decoder aware of where tile content data for the tile starts and stops] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques for processing coded video disclosed by Amon and Wang to add the teachings of Wang752 as above to provide an improved means for coding 
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of claim 8. 
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Amon, in view of Wang, and in further view of Lainema (US 2019/0182504 A1) , hereinafter referred to as Lainema.
Regarding claim 9 Amon and Wang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Amon and Wang however do not include “further comprising: deactivating, by the decoder, the single second parameter set pertaining to the at least two coded video sequences in response to receiving an End of Stream NAL unit.” Lainema on the other hand from the same or similar field of endeavor discloses the foregoing elements. [See for e.g., para 0156-0157 with respect to the EOS NAL unit in the bitstream. Consecutive CVSs in decoding order triggers the activation of a VPS up to the end of the bitstream, which implies deactivating that VPS when activating another VPS]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques for processing coded video disclosed by Amon and Wang to add the teachings of Lainema as above to yield methods for coding video data that help improve the accuracy of the motion compensated prediction by providing a bitrate efficient way of signaling additional information required to model higher order motion vector fields (e.g., para 0249).
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of claim 9. 

Allowable Subject Matter
9.	Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
6. The method of claim 5, wherein the Picture Header and the at least one PPS are on a same syntactical level.
15. The device of claim 14, wherein the Picture Header and the at least one PPS are on a same syntactical level.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486